Case 3:21-cv-00253-HEH Document 1-6 Filed 04/15/21 Page 1 of 2 PagelD# 58

Exhibit E
Case 3:21-cv-00253-HEH Document 1-6 Filed 04/15/21 Page 2 of 2 PagelD# 59

3/31/2021 Benefits: Timeliness and Quality Reports, Employment & Training Administration (ETA) - U.S. Department of Labor

Skip to Content

  

=” UNITED STATES DEPARTMENT OF LABOR
Employment & Training Administration
Ato Z | Site Map | FAQs | Forms | About DOL | Contact Us | Espajfiol

Enter Search Term

ETA Home

Find Job & Career Info
Business & Industry
Workforce Professionals
Grants & Contracts

TAA Program

Foreign Labor Certification
Performance & Results
Regions & States

Benefits: Timeliness and Quality Reports

NONMONETARY DETERMINATION TIME LAPSE -- SEPARATION
REPORT FOR 01/01/2021 THROUGH 01/31/2021

Total <=7 14 > 70

STATE Workload Days Days 21 Days 28 Days 35 Days 42 Days 49 Days 56 Days 63 Days 70 Days Days

Virginia
*Waiting week from 01/01/2021 to 01/31/2021.

01/31/2021 = 7,046 0.4% 0.8% 1.7% 2.3% 2.7% 3.1% 3.5% 41% 45% 4.8% 100.0%

 

Created: March 29, 2004 Updated: November 1, 2019
Employment and Training Administration
U.S. Department of Labor | Frances Perkins Building, 200 Constitution Ave NW, Washington, DC 20210
www.doleta.gov | Telephone: 1-877-US-2JOBS | TTY | Fax: 202-693-2726 | Contact Us

https://oui.doleta.gov/unempley/btq/btqrpt.asp 1/1
